Citation Nr: 0319265	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-43 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service during and after World War II.

By decision of the Board of Veterans' Appeals (Board) in July 
1968, the veteran's claim of service connection for a 
psychiatric disability was denied.  This appeal arises from 
rating decisions of the New York, New York Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran's claim of service connection for a 
psychiatric disability was last denied by decision of the 
Board in July 1968.  

2.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1968 Board decision denying service connection 
for a psychiatric disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence received since the July 1968 Board decision is 
new and material and, thus the claim of entitlement to 
service connection for a psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1946 psychiatric report includes a diagnosis of 
mental deficiency and it was indicated that the veteran 
should be separated from service due to inaptness.  

On the December 1946 separation examination, a diagnosis of 
an inadequate personality was rendered.  

A treatment notation in April 1949 indicates that there were 
two stab wounds of the left upper arm.  The wounds were 
cleaned and the veteran was sent to the hospital for further 
treatment.  

On the January 1950 separation examination, no significant 
abnormality was found on psychiatric examination.  

By decision of the Board in July 1968, it was determined that 
a psychiatric disability had not been present during service.  
Thus, the veteran's claim of service connection for a 
psychiatric disability was denied.  That determination is 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104(b).  In order to reopen this 
claim, the veteran must present or secure new and material 
evidence with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed in advance of 
August 29, 2001, the new provisions do not apply to his 
claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record since the July 1968 Board 
decision includes the following.  

A March 2001 statement from Arthur Fein, Ph.D., indicates 
that he had treated the veteran for 20 years.  It was noted 
that the veteran suffered from anxiety and depression 
stemming from a stabbing incident during service.  

A March 2002 VA psychiatric examination report includes 
diagnoses of dysthymic disorder and mixed personality 
disorder.  It was noted that the veteran suffered a traumatic 
experience (being stabbed) while in the service.  It was 
opined that his experiences in the service may certainly have 
contributed to his current psychiatric disability to some 
degree.  

With regard to the claim to reopen, the additional evidence 
submitted in the form of the March 2001 statement from Dr. 
Fein and the March 2002 VA examination report constitutes 
evidence that was not previously considered which bears 
directly and substantially on the specific issue under 
consideration; that is, whether a current psychiatric 
disability was incurred in or aggravated during service.  For 
the first time, the record contains competent evidence which 
supports the veteran's claim that a psychiatric disability 
may have been manifest during service.  This is evidence 
which is neither cumulative nor redundant and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the Board finds that the veteran has submitted 
new and material evidence relative to his claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disability.

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear for at least two 
reasons, however, that no prejudice to the veteran's due 
process rights will be incurred.  First, the Board notes that 
the RO has reopened the veteran's claim which allowed the 
veteran to address the underlying de novo claim of service 
connection.  Moreover, as the instant claim must be further 
developed the veteran will have an additional opportunity to 
present evidence and argument in support of his de novo 
claim.  Consequently, the Board finds that no prejudice will 
inure to the veteran as a result of this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  In this regard, the Board notes that the issue at 
bar must be remanded for additional development. 

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claim for a psychiatric disability, further action 
under the Veterans Claims Assistance Act of 2000 will be 
accomplished as part of the development of the underlying 
claim for service connection.




ORDER

The claim of entitlement to service connection for a 
psychiatric disability is reopened.  To this extent only, the 
benefit sought on appeal is granted.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  As part of 
the notice required under the new law, 
the RO should ask the veteran to provide 
information regarding all medical 
treatment for the disability at issue 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination (if possible, by the examiner 
who performed the March 2002 
examination).  The claims folder must be 
made available to the examiner for review 
prior to the examination.  Based on a 
complete review of the record and a 
current examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disability is related to the 
veteran's service.  It is imperative that 
the examiner provides the rationale for 
the requested medical opinion and the 
underlined standard of proof must be 
utilized in the formulation of the 
medical opinion.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the one-year period for receipt 
of additional information or evidence, 
the RO should review the expanded record 
and re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued, and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



